OPINION of the Court, by
Ch. J. Bo tie .
To an action upon a note, the defendant pleaded, that the note was given in consideration of lottery tickets, advanced by the plaintiffs to him, then engaged in a game of cards, for the pu rpose of being bet or staked on the said game; and on a demurrer to the plea, the court below gave judgment for the plaintiffs, to which the defendant prosecutes this writ of error.
The question is, whether, as the note was given for the consideration of lottery tickets, and not money loaned or advanced for the purpose of gaming, it is void or not, under the statutes in force in this country against gaming ?
This question occured in the case of Levy vs. Perkins, (ante 505) in which it was held that a promise or note, &c. given for any other thing (as well as for money) lent or advanced for the purpose of gaming, &c. was void under the act of the Virginia assembly of 1779 : and although the act of this state of 1798, only made void promises, notes, &c. for the payment of money lent or advanced for the purpose of gaming, to a person then engaged in such gaming, yet it was decided in that case that the latter act did not operate as a repeal of the former in this respect. The decision in that case we still suppose to be correct, and are therefore of opinion that the court below erred in sustaining the demurrer to the plea in this case.
*553The judgment must be reversed with costs, ahd the cause remanded, that the plaintiffs may, if they should apply for leave for that purpose, withdraw their demurrer and reply ; and if not, that judgment be entered upon the demurrer for the defendant in that court.